Vacate and Render, and Opinion Filed July 24, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01333-CV

                    ROUGH CREEK MANAGEMENT, L.L.C.,
               CARY PLATT, AND PAUL BOCCAFOGLI, Appellants
                                    V.
                     DONNA WEISS, INDIVIDUALLY, AND
          AS NEXT FRIEND OF JORDAN WEISS, A MINOR CHILD, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-05554

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang
       On the Court’s own motion, we withdraw our opinion and vacate our judgment of July 8,

2014. This is now the opinion of the Court.

       Before the Court is the parties’ joint motion to vacate and render judgment pursuant to

settlement. In their motion, the parties state, “all matters in controversy in this appeal have been

amicably compromised and settled.” The parties request that the Court “[(1)] vacate the [trial

court’s] judgment from which this appeal is taken, without regard to [the] merits, and [(2)] []

render judgment dismissing the cause with prejudice, with each party to bear its own costs, on

the ground that all matters in controversy in this appeal have been amicably compromised and
settled.” Further, the parties advise, “[they] do not seek dismissal of this appeal, but instead seek

vacatur of the trial court’s judgment and rendition of judgment dismissing the cause.”

       Texas Rule of Appellate Procedure 42.1(a)(2) addresses disposition of an appeal in

accordance with the parties’ agreement. As requested by the parties, the Court vacates the trial

court’s judgment without reference to the merits and, pursuant to the parties’ agreement, renders

judgment dismissing the cause with prejudice. Also, as requested by the parties, we order that

each party bear its own costs of the appeal. TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e).




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

121333F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROUGH CREEK MANAGEMENT, L.L.C.,                       On Appeal from the 191st Judicial District
CARY PLATT, AND PAUL                                  Court, Dallas County, Texas
BOCCAFOGLI, Appellants                                Trial Court Cause No. DC-09-05554.
                                                      Opinion delivered by Justice Lang. Justices
No. 05-12-01333-CV         V.                         Bridges and Evans participating.

DONNA WEISS, INDIVIDUALLY, AND
AS NEXT FRIEND OF JORDAN WEISS,
A MINOR CHILD, Appellee

        The Court WITHDRAWS its opinion and VACATES its judgment of July 8, 2014.
This is now the judgment of the Court.

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED without reference to the merits and, pursuant to the parties’ agreement, judgment is
RENDERED dismissing the cause with prejudice.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 24th day of July, 2014.




                                                –3–